DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In the response of November 17, 2021, the applicant made an election with traverse. After review of the previous Examiner’s Restriction requirement it is found that the previous Restriction requirement is in error (claim 16 has substantially the same scope as claim 10). The Restriction requirement of September 20, 2021 is withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 13 the phrase beginning “a second supporter” should begin a new paragraph.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because it sets forth that “a coupling shaft” “protrudes from the pump main body at a first side and a second side” in lines 4 and 5. This language is confusing because it sets forth a single coupling shaft (which is believed to be a pipe or conduit) which extends from both the first and the second sides. As shown in Figs. 7-10, there appears to be a coupling shaft on each of the first and second sides. It is unclear if there is a single coupling shaft or two coupling shafts.
Claim 1 recites the limitation "the first direction of the first supporter" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is belied this limitation should just be “the first direction”.
Claim 1 is vague and indefinite because at lines 11 and 12 “the second side in the second direction” is confusing because the second side is one side of the pump main body and the second direction is the direction the width extends in and is believed to be perpendicular to the first direction. Similarly, the same recitation in lines 13 and 14 is confusing. The third supporter is believed to extend along the first direction and intersecting the second direction. Lastly, it is unclear what is meant by the third supporter extending “across the first supporter and the second supporter” (in line 15) since the third supporter is already set forth as connecting the first supporter and the second supporter.
	Claim 4 is vague and indefinite because in lines 1 and 2 “a coupling surface connected to the first supporter and the second supporter, respectively” is unclear. It is unclear if the claim intends there to be a single coupling surface connected to each of the first supporter and the second supporter or if there are plural coupling surfaces with one coupling surface connected to each supporter.
	Claim 7 is vague and indefinite because in claim 7 it is unclear which of the “at least one pump(s)” is being referred by “the pump” in line 3.
	Claim 8 is vague and indefinite because in line 1 it is unclear which of the fitting holes is being referred to by “the fitting hole”.
Claim 12 is vague and indefinite because it sets forth that “a coupling shaft” “protrudes from the pump main body at a first side and a second side”, at lines 9 and 10. This language is confusing because it sets forth a single coupling shaft (which is believed to be a pipe or conduit) which extends from both the first and the second sides. As shown in Figs. 7-10, there appears to be a coupling shaft on each of the first and second sides. It is unclear if there is a single coupling shaft or two coupling shafts.
Claim 12 recites the limitation "the first direction of the first supporter" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is believed this limitation should just be “the first direction”.
Claim 12 is vague and indefinite because at line 16 “the second side in the second direction” is confusing because the second side is one side of the pump main body and the second direction is the direction the width extends in and is believed to be perpendicular to the first direction. Similarly, the same recitation in lines 18 and 19 is confusing. The third supporter is believed to extend along the first direction and intersecting the second direction. Lastly, it is unclear what is meant by the third supporter extending “across the first supporter and the second supporter” (in line 20) since the third supporter is already set forth as connecting the first supporter and the second supporter.
	Claim 13 is vague and indefinite because in lines 1 and 2 “a coupling surface connected to the first supporter and the second supporter, respectively” is unclear. It is unclear if the claim intends there to be a single coupling surface connected to each of the first supporter and the second supporter or if there are plural coupling surfaces with one coupling surface connected to each supporter.
	Claim 15 is vague and indefinite because in line 1 it is unclear which of the fitting holes is being referred to by “the fitting hole”.
Claim 16 is vague and indefinite because it sets forth that “a coupling shaft” “protrudes from the pump main body at a first side and a second side” in lines 4 and 5. This language is confusing because it sets forth a single coupling shaft (which is believed to be a pipe or conduit) which extends from both the first and the second sides. As shown in Figs. 7-10, there appears to be a coupling shaft on each of the first and second sides. It is unclear if there is a single coupling shaft or two coupling shafts.
Claim 16 recites the limitation "the first direction of the first supporter" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is believed this limitation should just be “the first direction”.
Claim 16 is vague and indefinite because at lines 11 and 12 “the second side in the second direction” is confusing because the second side is one side of the pump main body and the second direction is the direction the width extends in and is believed to be perpendicular to the first direction. Similarly, the same recitation in lines 13 and 14 is confusing. The third supporter is believed to extend along the first direction and intersecting the second direction. Lastly, it is unclear what is meant by the third supporter extending “across the first supporter and the second supporter” (in line 15) since the third supporter is already set forth as connecting the first supporter and the second supporter.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tse (USPAP 2009/0250452).
	Tse discloses, with regards to claims 1 and 12, a cooking appliance (these details are also applicable to claims 11 and 20) in the form of a steam convection oven (see Figs. 1, 2, 7 and 8 especially) having a cavity 12 defining a cooking chamber, a water supplier 215, 222, 224 (Fig. 8), a connection pipe 242, and a pump assembly (shown in Fig. 8 and in the annotated Figure below) installed outside the cavity (see Fig. 7). The pump assembly comprising a pump 232 and first, second, and third supporters as shown below in the annotated drawing.

    PNG
    media_image1.png
    460
    697
    media_image1.png
    Greyscale

	With regards to claims 2 and 3 (and also the integral feature of claims 5 and 17), the first, second and third supporters are integrally made of thin members extending over a length which is significant relative to their thicknesses and each of the supporters would broadly be considered to be a flexible member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse in view of Brown (USPN 4,079,436).
	As set forth above Tse discloses the invention substantially as claimed and additionally discloses coupling portions (labeled below) connected to the supporters. With regards to claims 4 and 13, and the annotated blown up portion of the drawing of Fig. 8, Tse discloses coupling portions (labeled below) connected to the first and second supporters. Fig. 7 discloses the coupling portions and the third supporter being attached to the target surface.
 	Tse does not however disclose portions of the first supporter and the second supporter being disposed between the third supporter and the coupling surface.
	

    PNG
    media_image2.png
    401
    359
    media_image2.png
    Greyscale


	Brown discloses a similar pump (121, 123, 124, 125, 129; see Figs. 4 and 5) having a supporter arrangement around the pump. As shown in the annotated Figs. 2 and 3 below Brown teaches of a first supporter, second supporter, a third supporter and a coupling portion as claimed.

    PNG
    media_image3.png
    294
    402
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    392
    379
    media_image4.png
    Greyscale

	
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to substitute a support assembly as taught by Brown for the Tse support assembly as a similar support assembly which completely surrounds and protects the pump from impact. Further, since Tse and Brown support assemblies are recognized as equivalence for their use in the pump support art selection of any of these known equivalents to support a pump would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	With regards to claim 5 Tse discloses the supporters being integrally formed and flexible as noted above.
	With regards to claim 6 the Examiner gives official notice that it is common to utilizes a screw or bolt to fasten a coupling surface to a target surface by passing the screw/both through a hole in the coupling surface and then connecting to the target surface. The head of the screw/bolt would be on one side of the coupling surface and the target surface would be on the other. At the time of the effective filing date it would have been obvious to utilize a screw/bolt to secure the support assembly to the target surface as a simple and well-known connection method.
	With regards to claims 7 and 14 the exploded view of Fig. 9 in Tse discloses the coupling shafts of the pump extending through round fitting holes in the first and second supporter. Therefore, the pump 213 has some degree of rotation when located within the fitting holes of the first and second supporter. This teaching of Tse is also relevant to claim 19.
	With regards to claims 8 and 15, Figs. 7 and 8 of Tse shown a separation space located between the pump and the target surface.

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse in view of Brown as applied to claims 1-8 above, and further in view of Fochtman et al (USPAP 2016/0108909) and Ward (USPN 8,182,243).
	As set forth above Tse in view of Brown discloses the invention substantially as claimed but does not disclose that there is a plurality of pumps or that the supporters are made of a soft flexible material (paragraphs [0075] and [0076] set forth a description of such materials). Fochtman et al disclose a similar type reciprocating pump having a plurality of pump chambers (note Figs. 2 and 3). Ward discloses a similar pump 2 having coupling shafts 6,8 that extend through fitting holes in first and second supporters and a third supporter such as the side surface of 64 and the elements 74 which is made of rubber, i.e. a soft flexible support material.
	At the time of the effective filing date of the instant application it would have been obvious provide a plurality of pumps to Tse, as taught by Fochtman et al in order provide an increased flow of water to the oven and therefore allow a larger oven chamber to be utilized. Further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that the applicant has not disclosed any criticality for having a plurality of pump chambers. Further it would have been obvious to one of ordinary skill in the art to make the support elements of Tse of rubber, as taught by Ward, in order to isolate the vibrations of the pump from the surface which it is mounted to (see col. 4 lines 25-37). 
With regards to claims 18 and the material being silicon the examiner gives official notice that silicon is commonly in a rubber form and that it would have been obvious to select a silicon rubber as the generically disclosed rubber of Ward depending upon the size, weight of the pump and other properties of the environment the device is used in. Further, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that the instant application has not set forth any disclosed criticality for the claimed limitations.

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al discloses a pump having a length, width and height and Yang et al discloses an oven.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
May 21, 2022